Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about July 24, 1996, which, in a mortgage foreclosure action naming the corporate defendant as owner of the premises, inter alia, granted the corporate defendant’s motion to vacate the default judgment entered against it, and dismissed plaintiffs complaint in its entirety, unanimously modified, on the law, to reinstate the complaint and the default judgment as against the individual defendant, and otherwise affirmed, without costs.
The IAS Court correctly vacated the corporate defendant’s default and dismissed the complaint as against it for lack of personal jurisdiction upon a showing that the service plaintiff made through the Secretary of State was on a different corporation (CPLR 5015 [a] [4]). However, inasmuch as the individual defendant served a notice of appearance, which was equivalent to personal service of a summons upon him (Urena v NYNEX, Inc., 223 AD2d 442, 443), it was error to dismiss the complaint or vacate the default judgment as against him, and we modify accordingly. Concur—Murphy, P. J., Rosenberger, Wallach, Nardelli and Mazzarelli, JJ.